DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-8, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 Applicant discloses: “wherein the indicator member moves from a first position to the second position” (emphasis added) on lines 13-14. Is 
Claims 3-8 and 11-13 depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, and 9-13 (AS BEST UNDERSTOOD) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura et al. (USPGPUB 2009/0152291) further in view of Ohmura et al. (USPGPUB 2007/0150092).
 	Regarding claim 1 (AS BEST UNDERSTOOD), Ohmura et al. disclose an indicator device comprising:
an indicator member (49) movable between a first position (see Figure 4D) in which a visual indicator is concealed (this is the concealing of the non-blinking state) and a second position (see Figure 4E) in which the visual indicator is displayed (see “switched to a blinking state” in paragraph [0073]);
a switch means (50) engageable by the indicator member (49) when the indicator member is in the second position (see Figure 4E);
a signal generating means (42) for generating a data signal (see paragraph [0070]), connected to the switch means (see Figure 2A);
a signal transmitting means (MPU) connected to the signal generating means for transmitting the data signal (see Figure 2A); and
an electrical power source (see “electric” in paragraphs [0043] and [0111]) for supplying electrical power to the signal generating means and the signal transmitting means;
wherein the device is configured to generate and transmit a first data signal (see “receives ON … state” in paragraph [0072], “inserting the medication” and “blinking state” in paragraph [0073]) on actuation of the switch means (see Figures 4D-4E), wherein the indicator member (49) moves from a first position to the second position (see Figures 4D-4E) and generates and transmits a second data signal (see “receives…OFF state” in paragraph [0072]) upon actuation of the switch means when the indicator member moves from the second position (see Figure 4E) to the first position (see Figure 4F).
However, he does not disclose wireless transmission. Ohmura et al. disclose wireless transmission (see paragraph [0151]). Therefore, it would have been obvious to a person 
	Regarding claim 1 (AS BEST UNDERSTOOD), Ohmura et al. disclose an indicator device comprising:
an indicator member (150,151) movable between a first position (see Figure 6E) in which a visual indicator (149) is concealed (see “the controller turns off the light-emitting units” in paragraph [0127]) and a second position (see Figure 6D) in which the visual indicator is displayed (see “The light-emission units 149 can be turned on over the entire region where the medications are to be dispensed” in paragraph [0125]);
a switch means (152,153) engageable by the indicator member (150,151) when the indicator member is in the second position (see Figure 6D);
a signal generating means (142) for generating a data signal (see paragraph [0126]), connected to the switch means (see Figure 7A);
a signal transmitting means (MPU) connected to the signal generating means for transmitting the data signal (see Figures 7A); and
an electrical power source (see “electric” in paragraphs [0043] and [0111]) for supplying electrical power to the signal generating means and the signal transmitting means;
wherein the device is configured to generate and transmit a first data signal (see “off” in paragraph [0127]) on actuation of the switch means (see “open state” in paragraph [0127]), wherein the indicator member (150,151) moves from a first 
However, he does not disclose wireless transmission. Ohmura et al. disclose wireless transmission (see paragraph [0151]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by Clarke by including wireless transmission, as disclosed by Ohmura et al., for the purpose of providing wireless communication (see paragraph [0151]).
	Regarding claim 4 (AS BEST UNDERSTOOD), Ohmura et al. disclose an indicator device as claimed in 1, wherein the indicator member (150,151) is pivotally mounted (see Figures 6D-6E).
	Regarding claim 5 (AS BEST UNDERSTOOD), Ohmura et al. disclose an indicator device as claimed in claim 1, wherein the indicator member is slidably mounted (see Figures 4B-4G).
	Regarding claim 6 (AS BEST UNDERSTOOD), Ohmura et al. disclose a dispensing device comprising an indicator device as claimed in claim 1 (see Figures 1A-1C).
	Regarding claim 11 (AS BEST UNDERSTOOD), Ohmura et al. disclose an indicator device as claimed in claim 1, wherein the visual indicator comprises a portion of the moveable indicator member which is concealed from view (see “blinking state” in paragraph [0073]) when the indicator member is in the first position (see Figure 4D).

	Regarding claim 13 (AS BEST UNDERSTOOD), Ohmura et al. disclose an indicator device as claimed in claim 1, wherein the indicator member is movable manually between the first and second positions (see Figures 4B-4G).
	Regarding claim 9, Ohmura et al. disclose a signaling device comprising:
signal generating means (42) for generating a data signal (see paragraph [0070]);
signal transmitting means (MCU) for transmitting the data signal (see Figure 2A);
an electrical power source (see “electric” in paragraphs [0043] and [0111]) for powering the signal generating means and the signal transmitting means; and
switch means (50) actuable by movement of an external indicator member (49) movable between a first position (see Figure 4D) in which a visual indicator is concealed (this is the concealing of the non-blinking state) and a second position (see Figure 4E) in which the visual indicator is displayed, and connected to the signal generating means (see “the controller 42 blinks the corresponding light-emitting unit 49” in paragraph [0072]);
the device being configured to generate and transmit a first data signal (see “receives ON … state” in paragraph [0072], “inserting the medication” and “blinking state” in paragraph [0073]) upon actuation of the switch means (see Figures 4D-4E) wherein the indicator member (49) moves from the first position (see Figure 4D) to the second position (see Figure 4E) and to generate and 
However, he does not disclose wireless transmission. Ohmura et al. disclose wireless transmission (see paragraph [0151]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by Clarke by including wireless transmission, as disclosed by Ohmura et al., for the purpose of providing wireless communication (see paragraph [0151]).
	Regarding claim 10, Ohmura et al. disclose the signalling device as claimed in claim 9, wherein the data signal comprises a means for identifying the signalling device (see “the controller 42 receives the ON/OFF state of each switch member 50 as an input signal” in paragraph [0072]).
Claim 3 (AS BEST UNDERSTOOD) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura et al. (USPGPUB 2009/0152291) in view of Ohmura et al. (USPGPUB 2007/0150092) as applied to claims 1, 4-6, and 9-13 above, and further in view of Stern (USP 8,519,848).
	Regarding claim 3 (AS BEST UNDERSTOOD), Ohmura et al. in view of Ohmura et al. discloses an indicator device as claimed in claim 1. However, they do not disclose a device wherein the device is configured to power down after a predetermined time following generation and transmission of the first and second data signals. Stern disclose a device wherein the device is configured to power down after a predetermined time following generation and transmission of the first and second data signals (see Figure 2). Therefore, it would have been obvious to a person of ordinary skill in the art .

Allowable Subject Matter
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Ohmura et al. reference teaches: a dispensing device (see Figures 6A-6E) comprising:
a loading chamber (148);
a dispensing chamber (121) loaded beneath the loading chamber;
a gate or shutter (152) movable between a first, closed position and a second, open position to allow selective communication of the loading chamber and the dispensing chamber.
However, they do not teach: “an indicator device as claimed in claim 1, wherein the indicator member is retainable in its first position when the gate or shutter is in the closed position and is displaced to its second position when the gate or shutter is moved from the closed position to the open position” as claimed in claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
3/4/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655